Title: From Thomas Jefferson to Spencer Roane, 27 June 1821
From: Jefferson, Thomas
To: Roane, Spencer


            Dear Sir
            
              Monticello
              June 27. 21.
          I have recieved through the hands of the Governor Colo Taylor’s letter to you. it is with extreme reluctance that I permit myself to usurp the office of an adviser of the public what books they should read and what not. I yield however on this occasion to your wish and that of Colo Taylor, and do (what, with a single exception only) I never did before, on the many similar applications made to me. on reviewing my letters to Colo Taylor and to mr Thweatt, neither appeared exactly proper. each contained matter which might give offence to the judges, without adding strength to the opinion. I have therefore, out of the two cooked up what may be called ‘an extract of a letter from Th:J to —’ but without saying it is published with my consent. that would for ever deprive me of the ground of declining the office of a Reviewer of books in future cases. I sincerely wish the attention of the public may be drawn to the  doctrines of the book; and if this self-styled Extract may contribute to it, I shall be gratified. I salute you with constant friendship and respect.Th: Jefferson